

114 S583 RS: Sawtooth National Recreation Area and Jerry Peak Wilderness Additions Act
U.S. Senate
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 207114th CONGRESS1st SessionS. 583[Report No. 114–127]IN THE SENATE OF THE UNITED STATESFebruary 26, 2015Mr. Risch introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesSeptember 9, 2015Reported by Ms. Murkowski, without amendmentA BILLTo establish certain wilderness areas in central Idaho and to authorize various land conveyances
			 involving National Forest System land and Bureau of Land Management land
			 in central Idaho, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Sawtooth National Recreation Area and Jerry Peak Wilderness Additions Act. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Title I—Wilderness designationsSec. 101. Additions to National Wilderness Preservation System in the State of Idaho.Sec. 102. Administration.Sec. 103. Water rights.Sec. 104. Military overflights.Sec. 105. Adjacent management.Sec. 106. Native American cultural and religious uses.Sec. 107. Acquisition of land and interests in land.Sec. 108. Wilderness review.Title II—Land conveyances for public purposesSec. 201. Short title.Sec. 202. Blaine County, Idaho.Sec. 203. Custer County, Idaho.Sec. 204. City of Challis, Idaho.Sec. 205. City of Clayton, Idaho.Sec. 206. City of Stanley, Idaho.Sec. 207. Terms and conditions of permits or land conveyances.
 2.DefinitionsIn this Act: (1)SecretaryThe term Secretary means—
 (A)the Secretary of Agriculture, with respect to land administered by the Forest Service; or (B)the Secretary of the Interior, with respect to land administered by the Bureau of Land Management.
 (2)Wilderness areaThe term wilderness area means any of the areas designated as a component of the National Wilderness Preservation System by section 101.
			IWilderness designations
			101.Additions to National Wilderness Preservation System in the State of Idaho
 (a)Hemingway-Boulders wildernessIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain Federal lands in the Sawtooth and Challis National Forests in the State of Idaho, comprising approximately 67,998 acres, as generally depicted on the map entitled Hemingway/Boulders Wilderness Area-Proposed and dated February 25, 2015, are designated as wilderness and as a component of the National Wilderness Preservation System, which shall be known as the Hemingway-Boulders Wilderness.
 (b)White clouds wildernessIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain Federal lands in the Sawtooth and Challis National Forests in the State of Idaho, comprising approximately 90,769 acres, as generally depicted on the map entitled White Clouds Wilderness Area-Proposed and dated March 13, 2014, are designated as wilderness and as a component of the National Wilderness Preservation System, which shall be known as the White Clouds Wilderness.
 (c)Jim McClure-Jerry peak wildernessIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain Federal lands in the Challis National Forest and Challis District of the Bureau of Land Management in the State of Idaho, comprising approximately 116,898 acres, as generally depicted on the map entitled Jim McClure-Jerry Peak Wilderness and dated February 21, 2015, are designated as wilderness and as a component of the National Wilderness Preservation System, which shall be known as the Jim McClure-Jerry Peak Wilderness.
				(d)Maps and legal descriptions
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a map and legal description for each wilderness area.
 (2)EffectEach map and legal description submitted under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct minor errors in the map or legal description.
 (3)AvailabilityEach map and legal description submitted under paragraph (1) shall be available in the appropriate offices of the Forest Service or the Bureau of Land Management.
					102.Administration
 (a)In generalSubject to valid existing rights, each wilderness area shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
 (1)any reference in that Act to the effective date shall be considered to be a reference to the date of enactment of this Act; and
 (2)with respect to wilderness areas that are administered by the Secretary of the Interior, any reference in the Wilderness Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary of the Interior.
 (b)Consistent interpretationThe Secretary of Agriculture and the Secretary of the Interior shall seek to ensure that the wilderness areas are interpreted for the public as an overall complex linked by—
 (1)common location in the Boulder-White Cloud Mountains; and (2)common identity with the natural and cultural history of the State of Idaho and the Native American and pioneer heritage of the State.
 (c)Comprehensive wilderness management planNot later than 3 years after the date of enactment of this Act, the Secretary of Agriculture and the Secretary of the Interior shall collaboratively develop wilderness management plans for the wilderness areas.
 (d)Fire, insects, and diseaseWithin the wilderness areas, the Secretary may take such measures as the Secretary determines to be necessary for the control of fire, insects, and disease in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1131(d)(1)).
				(e)Livestock
 (1)In generalWithin the wilderness areas, the grazing of livestock in which grazing is established before the date of enactment of this Act shall be allowed to continue, subject to such reasonable regulations, policies, and practices as the Secretary determines to be necessary, in accordance with—
 (A)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1131(d)(4)); (B)with respect to wilderness areas administered by the Secretary of Agriculture, the guidelines described in House Report 96–617 of the 96th Congress; and
 (C)with respect to wilderness areas administered by the Secretary of the Interior, the guidelines described in appendix A of House Report 101–405 of the 101st Congress.
						(2)Donation of grazing permits and leases
						(A)Acceptance by secretary
 (i)In generalThe Secretary shall accept the donation of any valid existing leases or permits authorizing grazing on public land or National Forest System land, all or a portion of which are within the area depicted as the Boulder White Clouds Grazing Area on the map entitled Boulder White Clouds Grazing Area Map and dated January 27, 2010.
 (ii)Partial donationA person holding a valid grazing permit or lease for a grazing allotment partially within the area described in clause (i) may elect to donate only the portion of the grazing permit or lease that is within the area.
 (B)TerminationWith respect to each permit or lease donated under subparagraph (A), the Secretary shall— (i)terminate the grazing permit or lease or portion of the permit or lease; and
 (ii)except as provided in subparagraph (C), ensure a permanent end to grazing on the land covered by the permit or lease or portion of the permit or lease.
							(C)Common allotments
 (i)In generalIf the land covered by a permit or lease donated under subparagraph (A) is also covered by another valid grazing permit or lease that is not donated, the Secretary shall reduce the authorized level on the land covered by the permit or lease to reflect the donation of the permit or lease under subparagraph (A).
 (ii)Authorized levelTo ensure that there is a permanent reduction in the level of grazing on the land covered by the permit or lease donated under subparagraph (A), the Secretary shall not allow grazing use to exceed the authorized level established under clause (i).
 (D)Partial donationIf a person holding a valid grazing permit or lease donates less than the full amount of grazing use authorized under the permit or lease, the Secretary shall—
 (i)reduce the authorized grazing level to reflect the donation; and (ii)modify the permit or lease to reflect the revised level or area of use.
 (f)Outfitting and guide activitiesIn accordance with section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(5)), commercial services (including authorized outfitting and guide activities) within the wilderness areas are authorized to the extent necessary for activities which are proper for realizing the recreational or other wilderness purposes of the wilderness areas.
 (g)Fish and wildlifeNothing in this title affects the jurisdiction of the State of Idaho with respect to the management of fish and wildlife on public land in the State, including the regulation of hunting, fishing, and trapping within the wilderness areas.
 (h)AccessIn accordance with section 5(a) of the Wilderness Act (16 U.S.C. 1134(a)), the Secretary shall provide the owner of State or private property within the boundary of a wilderness area adequate access to the property.
				103.Water rights
 (a)Statutory constructionNothing in this title— (1)shall constitute either an express or implied reservation by the United States of any water rights with respect to the wilderness areas designated by section 101;
 (2)affects any water rights— (A)in the State of Idaho existing on the date of enactment of this Act, including any water rights held by the United States; or
 (B)decreed in the Snake River Basin Adjudication, including any stipulation approved by the court in such adjudication between the United States and the State of Idaho with respect to such water rights; or
 (3)(A)establishes a precedent with regard to any future wilderness designations; or (B)limits, alters, modifies, or amends section 9 of the Sawtooth National Recreation Area Act (16 U.S.C. 460aa–8).
						(b)New projects
 (1)ProhibitionExcept as otherwise provided in this Act, on and after the date of the enactment of this Act, neither the President nor any other officer, employee, or agent of the United States shall fund, assist, authorize, or issue a license or permit for the development of any new water resource facility inside any of the wilderness areas designated by section 101.
 (2)DefinitionIn this subsection, the term water resource facility means irrigation and pumping facilities, reservoirs, water conservation works, aqueducts, canals, ditches, pipelines, wells, hydropower projects, and transmission and other ancillary facilities, and other water diversion, storage, and carriage structures.
 104.Military overflightsNothing in this title restricts or precludes— (1)low-level overflights of military aircraft over the wilderness areas, including military overflights that can be seen or heard within the wilderness areas;
 (2)flight testing and evaluation; or (3)the designation or creation of new units of special use airspace, or the establishment of military flight training routes, over the wilderness areas.
				105.Adjacent management
 (a)In generalNothing in this title creates a protective perimeter or buffer zone around a wilderness area. (b)Activities outside wilderness areaThe fact that an activity or use on land outside a wilderness area can be seen or heard within the wilderness area shall not preclude the activity or use outside the boundary of the wilderness area.
 106.Native American cultural and religious usesNothing in this title diminishes the treaty rights of any Indian tribe. 107.Acquisition of land and interests in land (a)Acquisition (1)In generalThe Secretary may acquire any land or interest in land within the boundaries of the wilderness areas by donation, exchange, or purchase from a willing seller.
 (2)Land exchangeNot later than 3 years after the date of enactment of this Act, the Secretary shall seek to complete an exchange for State land located within the boundaries of the wilderness areas designated by this title.
 (b)Incorporation in wilderness areaAny land or interest in land located inside the boundary of a wilderness area that is acquired by the United States after the date of enactment of this Act shall be added to, and administered as part of the, wilderness area.
				108.Wilderness review
 (a)National forest system landSection 5 of Public Law 92–400 (16 U.S.C. 460aa–4) is repealed. (b)Public land (1)FindingCongress finds that, for purposes of section 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782), the public land administered by the Bureau of Land Management in the following wilderness study areas have been adequately studied for wilderness designation:
 (A)Jerry Peak Wilderness Study Area. (B)Jerry Peak West Wilderness Study Area.
 (C)Corral-Horse Basin Wilderness Study Area. (D)Boulder Creek Wilderness Study Area.
 (2)ReleaseAny public land within the areas described in paragraph (1) that is not designated as wilderness by this title—
 (A)shall not be subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and
 (B)shall be managed in accordance with land management plans adopted under section 202 of that Act (43 U.S.C. 1712).
						IILand conveyances for public purposes
 201.Short titleThis title may be cited as the Central Idaho Economic Development and Recreation Act. 202.Blaine County, IdahoThe Secretary of Agriculture shall issue a special use permit or convey to Blaine County, Idaho, without consideration, not to exceed one acre of land for use as a school bus turnaround, as generally depicted on the map entitled Blaine County Conveyance—Eagle Creek Parcel—Proposed and dated October 1, 2006.
			203.Custer County, Idaho
 (a)Park and campgroundThe Secretary of the Interior shall convey to Custer County, Idaho (in this section referred to as the County), without consideration, approximately 114 acres of land depicted as Parcel A on the map entitled Custer County and City of Mackay Conveyances and dated April 6, 2010, for use as a public park and campground, consistent with uses allowed under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act; 43 U.S.C. 869 et seq.).
 (b)Fire hallThe Secretary of the Interior shall convey to the County, without consideration, approximately 10 acres of land depicted as Parcel B on the map entitled Custer County and City of Mackay Conveyances and dated April 6, 2010, for use as a fire hall, consistent with uses allowed under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act; 43 U.S.C. 869 et seq.).
 (c)Waste transfer siteThe Secretary of the Interior shall convey to the County, without consideration, approximately 80 acres of land depicted as Parcel C on the map entitled Custer County and City of Mackay Conveyances and dated April 6, 2010, to be used for a waste transfer site, consistent with uses allowed under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act; 43 U.S.C. 869 et seq.).
				(d)Forest service road
 (1)ConveyanceThe Secretary of Agriculture shall convey to the County, without consideration, the Forest Service road that passes through the parcel of National Forest System land to be conveyed to the City of Stanley, Idaho, under section 206 from the junction of the road with Highway 75 to the junction with Valley Creek Road at the City of Stanley boundary.
 (2)RelocationThe conveyance under paragraph (1) is subject to the condition that the County agree to relocate the portion of the road that passes through the section 206 conveyance parcel to the southeast along the boundary of the conveyance parcel.
 204.City of Challis, IdahoThe Secretary of the Interior shall convey to the City of Challis, Idaho, without consideration, approximately 460 acres of land within the area generally depicted as Parcel B on the map entitled Custer County and City of Challis Conveyances and dated February 2, 2010, to be used for public purposes consistent with uses allowed under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act; 43 U.S.C. 869 et seq.).
			205.City of Clayton, Idaho
 (a)CemeteryThe Secretary of the Interior shall convey to the City of Clayton, Idaho (in this section referred to as the City), without consideration, approximately 23 acres of land depicted as Parcel A on the map entitled City of Clayton Conveyances and dated April 6, 2010, for use as a public cemetery.
 (b)ParkThe Secretary of the Interior shall convey to the City, without consideration, approximately two acres of land depicted as Parcel B on the map entitled City of Clayton Conveyances and dated April 6, 2010, for use as a public park or other public purpose consistent with uses allowed under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act; 43 U.S.C. 869 et seq.).
 (c)Water towerThe Secretary of the Interior shall convey to the City, without consideration, approximately two acres of land depicted as Parcel C on the map entitled City of Clayton Conveyances and dated April 6, 2010, for location of a water tower, consistent with uses allowed under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act; 43 U.S.C. 869 et seq.).
 (d)Wastewater treatment facilityThe Secretary of the Interior shall convey to the City, without consideration, approximately six acres of land depicted as Parcel D on the map entitled City of Clayton Conveyances and dated April 6, 2010 (including any necessary access right-of-way across the river), for use as a wastewater treatment facility, consistent with uses allowed under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act; 43 U.S.C. 869 et seq.).
 (e)Fire hallThe Secretary of the Interior shall convey to the City, without consideration, approximately two acres of land depicted as Parcel E on the map entitled City of Clayton Conveyances and dated April 6, 2010, for use as a fire hall and related purposes, consistent with uses allowed under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act; 43 U.S.C. 869 et seq.).
				206.City of Stanley, Idaho
 (a)Workforce housingThe Secretary of Agriculture shall convey to the City of Stanley, Idaho (in this section referred to as the City), without consideration, a parcel of National Forest System land within the Sawtooth National Recreation Area, but outside the area managed by the Sawtooth Interpretative and Historical Association under special use permit with the Secretary, that consists of approximately four acres as indicated on the map entitled Custer County and City of Stanley Conveyance Parcel-Proposed and dated February 24, 2015, for the purpose of permitting the City to develop the parcel to provide workforce housing for persons employed in the City or its environs.
 (b)Number and construction of housingThe City will construct up to 20 apartment units on the parcel conveyed under subsection (a). The actual design and configuration of the apartment units will be determined by the City in consultation with the Secretary and other interested parties, except that units may not exceed two stories and must be located near or against the hillside to blend in with the terrain.
 (c)Recreation area private land use regulationsThe private land use regulations of the Sawtooth National Recreation Area shall not apply to the parcel conveyed under subsection (a), including with regard to the number and type of apartments units to be constructed on the parcel.
 (d)Removal of existing structureThe Secretary shall be responsible for the removal of the barn located, as of the date of the enactment of this Act, on the parcel to be conveyed under subsection (a). The Secretary may remove the barn either before the conveyance of the parcel or at such later date as the City may request.
 (e)Relation to required reversionary interestConsistent with the reversionary interest required by section 207(b), the City may contract for the development and management of the apartment units constructed on the parcel conveyed under subsection (a) so long as the City retains ownership of the parcel in perpetuity.
				207.Terms and conditions of permits or land conveyances
 (a)Terms and conditionsThe issuance of a special use permit or the conveyance of land under this title shall be subject to any terms and conditions that the Secretary determines to be appropriate.
 (b)Reversionary interestIf any parcel of land conveyed under this title ceases to be used for the public purpose for which the parcel was conveyed, the parcel shall, at the discretion of the Secretary, based on a determination that reversion is in the best interests of the United States, revert to the United States.September 9, 2015Reported without amendment